Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hassforther et al hereinafter Hassforther (US 20180173873).  


Referring to Claim 1.  Hassforther discloses a computer-implemented method for anomaly detection for automated information technology (IT) processes, the method being executed by one or more processors and comprising:
receiving, by a monitoring system, a record comprising a set of attributes, each attribute having an attribute value, the record representing automatic execution of an IT process within a managed system (received a raw log file data, refer to par 0034);
retrieving a model from a set of models, the model representing historical executions of the IT process within one or more managed systems, the model comprising a set of distribution parameters associated with a first type of attribute and a set of probability distributions associated with a second type of attribute (past history of particular entity for an evaluation space: such as number of report calls with time-based information that are not on a current date/time information level, which is different parameters, refer to par 0037 which is a first type of attributes for a set of distribution, refer to par 0036, past history of particular entity for an evaluation space: such as number of outbound calls with time-based information that are not on a current date/time information level: for example: a day of week, which is a second type of attributes for a set of distribution, refer to par 0036: standard deviation/probability is typically calculated, refer to par 0035);
determining, for a first attribute of the set of attributes, a first score based on distribution parameters provided from the set of distribution parameters and a value of the first attribute, the first attribute being of the first type of attribute (re-calculate the reference data, and re-calculate the standard deviation, refer to par 0035, 0037);
determining, for a second attribute of the set of attributes, a second score based on a probability distribution provided from the set of probability distributions and a value of the second attribute, the second attribute being of the second type of attribute (re-calculate the reference data, and re-calculate the standard deviation, refer to par 0035; 0037).  
calculating an outlier score representative of the automatic execution of the IT process at least partially based on the first score and the second score (normalized the score, refer to par 0036, averaged scores, refer to par 0044); and
selectively indicating that the automatic execution of the IT process is anomalous based on the outlier score (alert the users, refer to par 0047, 0049, 0056, 0077).

Referring to Claim 2.  Hassforther disclosed the method of claim 1, Hassforther discloses wherein the outlier score is a normalized score that is calculated based on a sum of the first score and the second score (averaged of evaluations, refer to par 0044, 0049, 0056).

Referring to Claim 3.  Hassforther disclosed the method of claim 1, Hassforther discloses wherein the distribution parameters comprise a mean and a standard deviation (standard deviations includes the means, refer to par 0049, 0056).

Referring to Claim 4.  Hassforther disclosed the method of claim 1, Hassforther discloses wherein a set of relevant attributes is determined from the model, and the first attribute and the second attribute of the set of attributes are identified as relevant attributes based on the set of relevant attributes (relevant attributes based on specified timeframe base, refer to par 0036).

Referring to Claim 5.  Hassforther disclosed the method of claim 1, Hassforther discloses retrieving historical data representative of historical executions of the IT process in the one or more managed systems, the historical data comprising historical records, each historical record comprising a set of historical attributes, each historical attribute having a historical value associated therewith (evaluation space, refer to par 0036);
for each historical attribute of the first type of attribute, providing distribution parameters to be included in the set of distribution parameters (refer to par 0036);
for each historical attribute of the second type of attribute, providing a probability distribution to be included in the set of probability distributions (refer to par 0035 and 0036, 0053); and
generating the model comprising the set of distribution parameters and the set of probability distributions (refer to par 0036, 0053).

Referring to Claim 6.  Hassforther disclosed the method of claim 1, Hassforther discloses in response to indicating that the execution of the IT process is anomalous, automatically transmitting a notification to a front-end client (alert to the user, refer to par 0033).

Referring to Claim 7.  Hassforther disclosed the method of claim 1, Hassforther discloses wherein the first type of attribute comprises a metric attribute and the second type of attribute comprises a nominal attribute (refer to par 0033).

Referring to Claims 8 – 20, claims are rejected under similar rationales as claims 1-7.  

Conclusion
A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN C TANG whose telephone number is (571)272-3116.  The examiner can normally be reached on 5:30am - 2:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAREN C TANG/Primary Examiner, Art Unit 2447